Exhibit 11-1 THE NAVIGATORS GROUP, INC. AND SUBSIDIARIES Computation of Per Share Earnings The following table presents the computation of basic and diluted earnings per share for the three months ended March 31, 2017 and 2016: Three Months Ended March31, amounts in thousands, except per share amounts Net income $ $ Basic weighted average shares (1) Effect of common stock equivalents: Assumed exercise of stock options and vesting of stock grants Diluted weighted average shares Net income per common share: Basic $ $ Diluted $ $ (1) - We completed a two-for-one stock split on January 20, 2017. All share and per share data prior to January 20, 2017 has been retroactively restated on a post-split basis.
